The opinion of the court was delivered by
Lowrie, C. J.
We do not discover anything in the evidence in this case, that binds the conscience of Ross to abstain from enforcing his judgment against the land conveyed by Rogers to Dent; and with this remark we dispose of the merits of the case.
We have another remark to make on the form of the proceeding. If Dent had a right to restrain Ross from proceeding against the land purchased from Ross’s debtor, Rogers, it was .right to adopt the equity form for restraining him; but then it ought to have been by a separate suit, and hot by intervening in the original case wherein he was no party.. This is quite anomalous, and is an example that ought not to be followed.
The discharge of the rule obtained by Henry H. Dent is affirmed, and his petition is dismissed, at his costs.